Citation Nr: 0810024	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to June 1945 and regular service with the Philippine 
Army from June 1945 to March 1946.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board in March 2007, but 
was remanded in order to afford the veteran a hearing.  The 
veteran appeared at a video conference hearing with the 
undersigned Veterans Law Judge in July 2007.


FINDINGS OF FACT

1.  The veteran was not a prisoner of war.

2.  The veteran died in August 2000; the death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest, bronchopneumonia as an antecedent cause of death, and 
hypertension as an underlying cause of death.  

3.  At the time of the veteran's death, service connection 
was not in effect for a cardiorespiratory disorder, 
bronchopneumonia, or hypertension.

4.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2001 and September 
2004 VCAA letters effectively notified the appellant of the 
evidence needed to substantiate her claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that these letters implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  She was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that she may have.

Further, the May 2001 and September 2004 letters were sent to 
the appellant prior to the March 2005 rating decision from 
which this appeal originates.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
service connection for the veteran's cause of death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  To the extent that such notice may be 
deficient in any respect, such as with regard to an effective 
date, the matter is effectively moot in light of the 
following decision which finds that the preponderance of the 
evidence is against the appellant's claim.

The Board further notes that the status of the appellant's 
husband as a veteran has not been contested.  VA has 
adjudicated the appellant's claim based on her husband's 
status as a veteran as defined by 38 C.F.R. § 3.1.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO has obtained all existing medical records identified by 
the appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).

As to any duty to provide a medical opinion on the cause of 
the veteran's death or whether it was linked to service, the 
Board notes that the record clearly shows that the veteran 
died of cardiorespiratory disorder, bronchopneumonia, and 
hypertension and there is no indication of these disorders 
until decades post-service, nor is there any competent 
evidence that suggests a link between the veteran's fatal 
disorders and service.  Under these circumstances, there is 
no duty to obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease (including hypertension and 
organic heart disease) disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran is (1) a former prisoner of war and; (2) as such 
was interned or detained for not less than 30 days, certain 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service, even though 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(c).

The term "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 C.F.R. § 3.1(y).

VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  38 C.F.R. § 3.1(y)(1).

A July 2006 Administrative Decision in the claims file 
includes the decision that the veteran may not be recognized 
as a former POW.  Specifically, this decision notes that the 
evidence of record is insufficient to support a finding that 
the veteran meets the criteria of a former POW in accordance 
with 38 C.F.R. § 3.1y.  It is further noted that, other than 
the surviving spouse's allegation, there are no official 
records and/or corroborating evidence submitted to support 
alleged POW status.  The RO considered the veteran's 
processing affidavit and application form (VA Forms 21-526, 
Veteran's Application for Compensation and/or Pension, 
received on August 2, 1995, in which the veteran indicated 
that he had never been a prisoner of war) as more credible 
evidence compared to the appellant's unsupported allegations.  
The RO concluded that the appellant had not established 
eligibility to presumptive provisions under Former Prisoners 
of War Benefits Act of 1981 and the Veterans Benefits and 
Services Act of 1988.  Former Prisoners of War Benefits Act 
of 1981, Pub. L. No. 97-37, 95 Stat. 935 (1981); Veterans 
Benefits and Services Act of 1988, Pub. L. 100-322, 102 Stat. 
487 (1988).  In addition, it is noted that the July 1968 
service department certification of the veteran's service did 
not indicate any POW status for the veteran.  As such, the 
Board also finds that the presumptive provisions pertinent to 
former POWs are not applicable in this case.

As noted above, the veteran died in August 2000.  His death 
certificate lists the immediate cause of death as 
cardiorespiratory arrest, bronchopneumonia as an antecedent 
cause of death, and hypertension as an underlying cause of 
death.  At the time of the veteran's death in August 2000, 
the veteran was not service-connected for these disorders or 
any other disabilities.

The Board notes that the service medical records are negative 
for complaints of cardiorespiratory arrest, bronchopneumonia, 
or hypertension.  There is also no post-service medical 
record pertaining to these disorders until many years after 
discharge.  The veteran's August 1946 Affidavit for Military 
Personnel, Other than Philippine Army, reflects that he 
reported that he had no wounds or illnesses.  

A December 1991 treatment report from the Veterans Memorial 
Medical Center reflects that the veteran complained of 
hypertension and was diagnosed with HCVD (hypertensive 
cardiovascular disease).  The treatment record also includes 
a problem list which notes that the approximate date of onset 
of hypertension was 1984, approximately 38 years after the 
his discharge from active duty service.  Accordingly, the 
veteran was denied service connection for hypertension by a 
December 1995 rating decision.  

Similarly, an April 1996 statement from a private physician 
reflects that the veteran was suffering from disorders 
including myocardial ischemia (a heart disorder).  However, 
this statement is approximately 40 years after the veteran's 
discharge from active duty service.  Accordingly, by a June 
1996 rating, the veteran's claim for myocardial ischemia was 
denied on the basis that it was not manifested within the one 
year presumptive period for such disorders.  

There is no competent evidence in the record suggesting a 
causal link between the veteran's cardiorespiratory arrest, 
bronchopneumonia, or hypertension and his service.  The Board 
is thus presented with an evidentiary record which does not 
show that the cause of death manifested in service, or within 
the presumptive period.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.  There is no evidence of a 
cardiorespiratory disorder, bronchopneumonia, or hypertension 
in service and the service incurrence cannot be presumed 
because there is no competent medical evidence of these 
disorders within one year after service.  The Board 
sympathizes with the appellant for her loss.  However, the 
preponderance of the evidence is against a finding of a link 
between the veteran's cause of death and his service.  Thus, 
the appellant's claim must be denied.  See Ruiz v. Gober, 10 
Vet. App. 352 (1997).  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


